
	
		I
		112th CONGRESS
		1st Session
		H. R. 1115
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Flores (for
			 himself, Mr. Landry,
			 Mr. Duncan of South Carolina,
			 Mr. Gohmert, and
			 Mr. Canseco) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to
		  establish a deadline and other requirements for issuance of drilling permits
		  under that Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Expedited Offshore Permitting Act of
			 2011.
		2.Deadline and
			 other requirements for issuance of Outer Continental Shelf drilling
			 permitsSection 11(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1340) is amended by inserting
			 (1) after (d), and by adding at the end the
			 following:
			
				(2)(A)The Secretary shall approve or disapprove
				any application for a permit for drilling a well under an approved exploration
				or development plan for an oil and gas lease, or any application to amend a
				previously approved permit under such a lease, within 30 days after its
				submission, except that the Secretary may disapprove such application only upon
				a determination that—
						(i)any proposed activity under the permit
				would result in any condition described in section 5(a)(2)(A)(i); and
						(ii)such proposed activity cannot be
				modified to avoid such condition.
						(B)The Secretary may request additional
				information from the applicant prior to approving or disapproving such
				application, but the request for additional information must be received by the
				applicant within 30 days after submission of the application to the Secretary.
				Upon receipt of the additional information requested by the Secretary, the
				Secretary shall approve or disapprove the application within 15 days in
				accordance with this subsection.
					(C)If the Secretary disapproves a permit
				application or an amended permit application pursuant to this subsection, and
				there is no other well on areas subject to the applicable leases capable of
				production in paying quantities, within 90 days after receipt of a final
				disapproval decision all record title holders of any of the applicable leases
				may request cancellation of the lease, and within 60 days after receipt of such
				cancellation request the Secretary shall pay to the record title holders the
				amount of any bonus bid paid for such lease plus interest from the date or
				dates that the bonus bids were paid by the record title holders. The Secretary
				shall make such payment from amounts that otherwise would be credited to
				miscellaneous receipts pursuant to section
				9.
					.
		
